(For syllabus, see Commercial National Bank of Miles City v.  Custer County, ante, p. 45.)
Cause argued and submitted on briefs filed in CommercialNational Bank of Miles City et al. v. Custer County et al.,ante, p. 45.
This appeal involves the proper measure of taxation of the shares of the capital stock of a national bank; a discrimination being alleged to have been made by the defendants in favor of other moneyed capital in the year 1923, contrary to the provisions of section 5219 of the Revised Statutes of the United States, as amended by Act of March 4, 1923 (42 Stats. at Large, 1499 [U.S. Comp. Stats. Supp. 1925, sec. 9784]). *Page 65
Because of the conclusion reached in the case of CommercialNational Bank v. Custer County, ante, p. 45, 245 P. 259, the judgment involved in this appeal is affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES HOLLOWAY, STARK and MATTHEWS concur.